246 S.E.2d 34 (1978)
37 N.C. App. 416
STATE of North Carolina
v.
Danny Allan TICKLE.
No. 7821SC135.
Court of Appeals of North Carolina.
August 1, 1978.
*36 Atty. Gen. Rufus L. Edmisten by Special Deputy Atty. Gen. John R. B. Matthis and Associate Attorney Rebecca R. Bevacqua, Raleigh, for the State.
Hatfield & Allman by J. W. Armentrout, Winston-Salem, for defendant-appellant.
WEBB, Judge.
Defendant contends that information from a previously unknown informant is not sufficient to constitute probable cause for a warrantless search of an automobile unless the informant also relates facts which show he is reliable and his information dependable. See Aguilar v. Texas, 378 U.S. 108, 84 S. Ct. 1509, 12 L. Ed. 2d 723 (1964); State v. Gibson, 32 N.C. App. 584, 233 S.E.2d 84 (1977); State v. Beddard, 35 N.C.App. 212, 241 S.E.2d 83 (1978). We will assume for argument, without deciding, that the Aguilar standards apply in determining probable cause for a warrantless search of an automobile, United States v. Ortiz, 422 U.S. 891, 95 S. Ct. 2585, 45 L. Ed. 2d 623 (1975). In general, a law enforcement officer may search an automobile without a warrant if the officer has a reasonable belief that the automobile carries contraband materials. Carroll v. U. S., 267 U.S. 132, 45 S. Ct. 280, 69 L. Ed. 543 (1924); Chambers v. Maroney, 399 U.S. 42, 90 S. Ct. 1975, 26 L. Ed. 2d 419 (1970), Rehearing denied, 400 U.S. 856, 91 S. Ct. 23, 27 L. Ed. 2d 94 (1970).
We hold that the warrantless search of defendant's automobile is lawful under the doctrines announced in Draper v. United States, 358 U.S. 307, 79 S. Ct. 329, 3 L. Ed. 2d 327 (1959); State v. Ketchie, 286 N.C. 387, 211 S.E.2d 207 (1974), and United States v. Harris, 403 U.S. 573, 91 S. Ct. 2075, 29 L. Ed. 2d 723 (1973). Both Draper and Ketchie involved warrantless searches and seizures based upon information from reliable informants. In each case, the informant failed to supply any underlying circumstances which would demonstrate that his information was dependable, but each court held that the minute particularity with which the previously reliable informant described the defendant and his activities and the independent verification of these details by law enforcement officers prior to the search was sufficient in itself to provide credibility and constitute probable cause to search and seize. Justice Huskins, writing for the Court in Ketchie, cites Spinelli v. United States, 393 U.S. 410, 89 S. Ct. 584, 21 L. Ed. 2d 637 (1969) as approving the principle of Draper that when very detailed information is provided by an informant, the minute particulars of the tip make it reliable. As stated in Spinelli: "A magistrate, when confronted with such detail, could reasonably infer that the informant had gained his information in a reliable way." In the case at bar, we have an informant who supplied very detailed information to a police officer and an independent verification by the officer of the tip. Officer Rose met with a man who alleged that during the previous hour he had purchased *37 marijuana and LSD from the defendant. The Deputy Sheriff was present in the car and able to corroborate the informant's stopping him for a ride to the hospital. Officer Rose personally observed that the informant was nervous and perspiring which would tend to verify that the informer had taken a hallucinogenic drug. Later, when Officer Rose arrived at the Whitaker Park parking lot, he was able to independently verify the other information, including defendant's dress and appearance, the make and license number of defendant's car. We believe that once Officer Rose had independently verified all of the information related by the informer, he could reasonably conclude that the informant's information was reliable.
We are aware that here the informant had not previously supplied reliable information as was the case in Draper and Ketchie. The informant did, however, admit to his involvement in a criminal offense, i. e., possession of marijuana. As stated in United States v. Harris, supra, 403 U.S. at 583, 91 S. Ct. at 2082:
"People do not lightly admit a crime and place critical evidence in the hands of the police in the form of their own admissions. Admission of crime, like admissions against proprietary interests, carry their own indicia of credibilitysufficient at least to support a finding of probable cause to search."
We hold that the informant's admission that he purchased LSD and marijuana from the defendant is a circumstance showing that the informer and his information are dependable.
Defendant relies on a group of cases which hold that when a previously unknown informer provides innocuous information that is readily available to an innocent bystander, co-worker or fellow friend of a defendant and adds to this information an allegation of criminal activity, the tip does not become reliable simply because the innocent information related is later independently verified by a police officer and contraband is in fact found after a search. See United States v. Larkin, 510 F.2d 13 (9th Cir. 1974); De Angelo v. Yeager, 490 F.2d 1012 (3rd Cir. 1973). The fact that a search results in the seizure of contraband materials cannot be used retroactively to corroborate an informant's tip and justify the search. See Costello v. United States, 324 F.2d 260 (9th Cir. 1963), cert. denied, 376 U.S. 930, 83 S. Ct. 699, 11 L. Ed. 2d 650 (1964). We are sympathetic with the holdings of these cases and the cautions they echo against allowing wholesale searches of the public at large. However, the case now before this Court is not the same as that presented in Larkin and Yeager and we do not believe those cases are controlling. We believe the informant's personal involvement in a criminal transaction with defendant one hour prior to the stop and search separates the instant case from Larkin and Yeager.
We find that Officer Rose had reasonable grounds to believe the defendant was carrying contraband in his automobile when confronted with the information supplied by the informant. Defendant's motion to suppress evidence seized by the search was properly denied.
No error.
BROCK, C. J., and CLARK, J., concur.